Name: 2003/586/EC: Council Decision of 28 July 2003 on the amendment of Annex 3, Part I, of the Common Consular Instructions and Annex 5a, Part I, of the Common Manual on third country nationals subject to airport visa requirements
 Type: Decision_ENTSCHEID
 Subject Matter: international law
 Date Published: 2003-08-06

 Avis juridique important|32003D05862003/586/EC: Council Decision of 28 July 2003 on the amendment of Annex 3, Part I, of the Common Consular Instructions and Annex 5a, Part I, of the Common Manual on third country nationals subject to airport visa requirements Official Journal L 198 , 06/08/2003 P. 0015 - 0016Council Decisionof 28 July 2003on the amendment of Annex 3, Part I, of the Common Consular Instructions and Annex 5a, Part I, of the Common Manual on third country nationals subject to airport visa requirements(2003/586/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(2),Having regard to the initiative of the Italian Republic,Whereas:(1) Annex 3, Part I, of the Common Consular Instructions and Annex 5a, Part I, of the Common Manual contain the joint list of third countries whose nationals are subject to airport visa requirements (ATV) by all Member States.(2) The Italian Republic wishes to limit this air transit visa requirement to Eritrean nationals who do not hold a valid visa or residence permit issued by Member States of the European Union or for a State party to the Agreement on the European Economic Area of 2 May 1992, Canada, Switzerland or the United States of America. The Common Consular Instructions and the Common Manual should therefore be amended accordingly.(3) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will implement it in its national law.(4) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(3), which fall within the area referred to in Article 1, point A of Council Decision 1999/437/EC(4) on certain arrangements for the application of that Agreement.(5) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 19 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis(5); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application.(6) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis(6); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application.(7) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession,HAS ADOPTED THIS DECISION:Article 1Footnote (4) relating to Eritrea in Annex 3, Part I, of the Common Consular Instructions and in Annex 5a, Part I, of the Common Manual should read as follows:"(4) For Germany and ItalyOnly where the nationals are not in possession of a valid visa or residence permit for a Member State of the European Union or for a State party to the Agreement on the European Economic Area of 2 May 1992, Canada, Switzerland or the United States of America."Article 2This Decision shall apply from 1 September 2003.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 28 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 116, 26.4.2001, p. 5.(3) OJ L 176, 10.7.1999, p. 36.(4) OJ L 176, 10.7.1999, p. 31.(5) OJ L 131, 1.6.2000, p. 43.(6) OJ L 64, 7.3.2002, p. 20.